In today's globalized world, security and prosperity are
inseparable. There can be no lasting peace in any part
of the world when millions of people suffer every day
from deprivation, poverty, armed conflicts and
terrorism. There is no human dignity when even the
most basic human rights of millions of people are
violated every day. There is no equality as long as
there is discrimination because of gender, race or
beliefs. There is no fairness when international and
domestic rules favour the rich and powerful and
oppress the poor and weak.
We, the family of nations, cannot remain on the
sidelines. We need multilateral tools to meet the
challenges of a globalized world. We must develop and
enhance our multilateral institutions. This applies
especially to the United Nations, whose position in
promoting peace and development is unique.
Member States have given the Security Council
the primary responsibility for the maintenance of
international peace and security. The members of the
Security Council ó and especially its permanent
members ó must display a common will and
compromise on narrowly defined national interests.
The other nations must then show support for the
Security Councilís position and its decisions.
Before the war in Iraq, however, the international
community failed. Conflicting national interests
prevailed over common will. There was not enough
commitment to act within the boundaries of Security
Council resolutions. Some nations resorted to the use
of force, which was not in accordance with
international law.
But now we must turn our eyes and energies to
the future. We need to restore security and stability in
Iraq so that the building of democracy and prosperity
can begin in earnest. Finland is participating in the
training of Iraqi police forces and we have decided to
contribute Ä1 million for security for staff members of
the United Nations system working in Iraq.
There is no sustainable alternative to
multilateralism. The international community must
recognize its collective responsibility. We must be able
to intervene and prevent situations in which human
rights are seriously violated.
We cannot afford to let the Darfur situation get
out of hand. The United Nations and the international
community must be able to act in time, effectively and
as long as needed. I thank the Secretary-General for his
promise of action today.
Globalization could and should be a force for a
brighter future for all people. However, globalization
as we experience it today falls far short of this promise
and is ethically and politically unsustainable. To
implement the Millennium Declaration, we need to
make globalization more fair and attentive to peopleís
needs and aspirations. This requires more coherence,
closer and better international cooperation and stronger
democratic States that work for fairness at home and
abroad.
We must act without delay in order to achieve the
Millennium Development Goals. We have agreed on
additional resources, we have agreed on local
ownership and we have agreed on good governance.
Let us deliver on these promises. The poor of the world
cannot wait. We must make the 0.7 per cent target on
development assistance a reality. We need to give
open-minded consideration to new and innovative
4

proposals for additional development funding,
including international taxation.
One concrete indication of the desire to
implement the Millennium Declaration is the World
Commission on the Social Dimension of Globalization.
The Commission has drafted numerous
recommendations which the United Nations system
should study before the review of the Millennium
Declaration next autumn. Tanzania and Finland will
present an initiative for this session of the General
Assembly to deal with the Commissionís
recommendations in the United Nations.
The United Nations has a key role today and
tomorrow in promoting peace, security, economic
prosperity, social welfare, human rights and the rule of
law. Finland gives full support to the broad reform of
the United Nations that is now underway. The time is
ripe for a reform of the Security Council and the
expansion of its membership so that it better
corresponds to todayís world. We also need to vitalize
the General Assembly and give the Economic and
Social Council the role envisaged in the United
Nations Charter.
I hope that when we meet here at United Nations
Headquarters a year from now, we can proudly note
that we have taken concrete steps towards a better
world. This is a responsibility that all of us share and I
know it requires a lot of work from all of us, but, dear
colleagues, let us do it.